Citation Nr: 1142651	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-16 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for pseudogout of multiple joints, claimed as secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1965 to September 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Cheyenne, Wyoming, RO.

The Veteran provided testimony at a February 2011 videoconference hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The Board subsequently remanded the claim for further development in a June 2011 decision.  As discussed below, the development requested has been completed, and the claim is now appropriate for appellate review.  


FINDINGS OF FACT

The competent and probative evidence weighs against a finding that the Veteran's pseudogout is due to any incident or event in active service, or that it is proximately due to or the result of any service-connected disability, on either a causation or aggravation basis.


CONCLUSION OF LAW

The Veteran's pseudogout was not incurred in or aggravated by service, nor is it shown to be due to, the result of, or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice, nor, as discussed below, has the Board identified any.

In December 2007, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, the letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the December 2007 letter satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess, supra.  In addition, the April 2008 rating decision, March 2009 SOC, and April 2010 and August 2011 SSOCs explained the basis for the RO's action, and the SOC and SSOCs provided him with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), treatment records from the Cheyenne and Denver VA Medical Centers (VAMCs), and private treatment records.  

As mentioned above, in a June 2011 decision, the Board remanded the claim for further development.  Specifically, the Board stated that a VA examination was needed to obtain a medical opinion regarding whether a nexus existed between the Veteran's current pseudogout and his service-connected right knee disability.     

Following this Board's remand, a VA examination was conducted in July 2011 that included an opinion regarding the likelihood of a nexus between the Veteran's pseudogout and right knee disability.  The Veteran's representative correctly pointed out in a September 2011 Post-Remand Brief that the remand directives of the Board were not followed in that an osteopathic physician conducted the VA examination rather than a rheumatologist.  However, the Board finds that the 2011 VA examination substantially complies with its remand directives, as the doctor has adequate educational and professional credentials to be able to render an opinion regarding the relationship between pseudogout and arthritis.   Thus, it appears that all development requested by this Board in its June 2011 remand has been completed to the extent possible, and no additional development is required.   

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Secondary Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection may also be established, under 38 C.F.R. § 3.310(a), for non-service-connected disability which is aggravated by service connected disability.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  In such instance, a veteran may be compensated for the degree of disability over and above the degree of disability which existed prior to the aggravation of the non-service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
In this case, the Veteran contends he has pseudogout in multiple joints, including his knees, wrists, hands, hips, pelvis, and shoulders, secondary to his service-connected right knee disability.  He has service connection for residuals of a torn meniscus with traumatic arthritis, traumatic arthritis with limitation of motion, and an arthroplasty of the right knee.  He contends that his treating physician told him that the arthritis in the knee led to pseudogout in the knee, which then spread to multiple joints.  He testified at the 2011 Board hearing that he was diagnosed with pseudogout in 1991.  

Pseudogout is an acute episode of synovitis.  See Beverly v. Brown, 9 Vet. App. 402, 404-5 (1996), quoting from Stedman's Medical Dictionary 1451 (26th ed. 1995).  Synovitis is the inflammation of synovial membrane around a joint.  Stedman's 1746.  Id.

The Veteran's STRs are negative for any symptoms or diagnosis of pseudogout.  At his enlistment examination in July 1965, the Veteran reported that he had had right knee surgery at age 17, prior to entrance into active service.  Additional records show that he injured his right knee playing football in March 1965, reinjured the knee in April 1965, and underwent a medial mensicectomy of the right knee in May 1965, all prior to enlistment.  However, no history of pseudogout was given, nor was pseudogout diagnosed.  

In October 1965, the Veteran fell on the stairs of his barracks and sustained a repeat injury to the right knee.  Following this re-injury, he was seen repeatedly at the orthopedic clinic for pain, swelling, and "giving way" of his knee.  He was hospitalized from December 1965 to February 1966 and underwent a lateral arthrotomy in January with findings of a posterior tear of the right lateral meniscus and chondromalacia of the lateral aspect of the patella.  A meniscectomy was performed.  No findings of pseudogout were noted during surgery.

The Veteran continued to complain of pain and discomfort of the right knee, and was admitted to the hospital again in May 1966 with an episode of effusion, ecchymosis, and discoloration of the knee and calf.  Following that episode, the Veteran had increased pain in the knee.  He was ultimately discharged from service for reason of physical disability in September 1966.  There is no documentation of pseudogout in the extensive notes from evaluations of the knee conducted during active service.  

Following separation from service, the Veteran sought treatment at Orthopedic Associates in July 1978.  X-rays showed significant arthritic changes in the right knee, and a normal left knee.  No diagnosis of pseudogout was made at the time.  He had exploratory surgery in 1979, and there were findings of remnants of the medial and lateral menisci with no significant retained meniscal fragments and early degenerative changes.  VAMC notes show ongoing treatment for the knee.

Records from the Cheyenne VAMC and of Dr. D.A.K. show that the Veteran was diagnosed with pseudogout in the right knee at least as early as 1992, and that he has since been diagnosed with pseudogout in the knees, shoulders, and wrists.  A July 1992 treatment note from Dr. D.A.K. states that the arthritic knee developed bouts of pseudogout.  By contrast, a July 1997 VAMC treatment note indicates his post-traumatic arthritis of the right knee was complicated by marked episodes of pseudogout, and an August 2007 treatment note lists a total knee arthroplasty secondary to pseudogout as a diagnosis.  

In March 2011, Dr. K.A.M., a rheumatologist, wrote that the Veteran was his patient and had been treated by him for arthritis.  He had evidence of pseudogout, inflammatory osteoarthritis involving the hands, and moderately advanced osteoarthritis involving the knees and hips.  His diagnosis of pseudogout had been confirmed on aspiration of synovial fluid from the knees.  The doctor went on to explain that pseudogout is an inflammatory arthritis which is caused by calcium pyrophosphate crystal deposition (CPPD).  CPPD can cause acute arthritis, i.e., pseudogout, which can migrate and involve different joints at different times.  It can also lead to chronic low grade inflammation and cause pseudo rheumatoid arthritis pattern.  The doctor did not offer an opinion as to whether there was a relationship between the Veteran's service-connected right knee disability and his pseudogout.  

In July 2011, the Veteran was afforded a VA examination.  The examiner reviewed the claims file, including the Veteran's STRs and current treatment records from the VAMC.  He noted that the Veteran was diagnosed with pseudogout in 1991, and that he had undergone several knee surgeries, including a right total knee arthroplasty in 2006.  The examiner also noted the various pre- and in-service knee injuries incurred by the Veteran.  He opined that the pseudogout was not incurred during or caused by his military service, nor was it aggravated by the service-connected right knee disability.  Rather, the pseudogout developed independently.  He explained that pseudogout was a condition that causes inflammation of the joints.  Any joint can be affected, as this is a condition that is caused by altered metabolism.  With each episode of inflammation of a joint caused by pseudogout, the lining of the joint is damaged.  The damage is cumulative and progressive.  The right knee osteoarthritis was caused by injury and surgery incurred during active service, and had been, in fact, aggravated by the successive episodes of inflammation caused by pseudogout.  

Based on the foregoing, the Board finds that the weight of the evidence is against a grant of service connection for pseudogout.  

First, while there is suggestion of a relationship between the Veteran's service-connected knee disability and his pseudogout in the medical records cited to above, there are no competent medical opinions stating that his pseudogout was caused or aggravated by his service-connected knee disability.  Indeed, the 2011 VA examiner opined that the knee condition was aggravated by the pseudogout, which developed independently from the knee condition.  

Next, continuity of the disorder has not been established by the evidence.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current joint pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the present case, the Veteran's joint pain is found to be capable of lay observation, and thus his statements constitute competent evidence.  The Board must now consider the credibility of such evidence.  The Veteran's service records show no evidence of any symptoms or diagnosis of pseudogout during active service.  Following service, there was no documentation of complaints or treatment for pseudogout until 1991, 25 years after his separation from service.  While he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  Therefore, the absence of documented complaints or treatment for 24 years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, there are no competent opinions relating the pseudogout to military service.  Indeed, the 2011 VA examiner opined that the pseudogout was not caused by or incurred during active service.  Further, as discussed above, the weight of the competent evidence is against a finding that the pseudogout is related to any service-connected condition.  Accordingly, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.
 
Since the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for pseudogout, the benefit-of-the-doubt doctrine is inapplicable and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990). 


ORDER

Service connection for pseudogout, including as due to a service-connected right knee disability, is denied.  



____________________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


